Citation Nr: 1747066	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for service-connected residuals of a back injury, thoracic spine strain with spondylosis (back disability), currently evaluated as 10 percent disabling prior to August 15, 2013, as 40 percent disabling from August 15, 2013, to January 1, 2014, as 20 percent disabling from January 2, 2014, to September 24, 2015, and as 40 percent disabling effective September 25, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from November 1981 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the Veteran's back disability and assigned a noncompensable rating .  Jurisdiction was subsequently transferred to the Atlanta, Georgia, RO, when, in March 2014, the RO expanded and recharacterized the Veteran's back disability and granted the Veteran's claim for an initial compensable evaluation to 10 percent prior to August 15, 2013, assigned a 40 percent evaluation from August 15, 2013, to January 1, 2014, and a 20 percent evaluation as of January 2, 2014.  Pursuant to the Board's August 2015 remand, the Veteran was afforded a VA examination in connection with his back disability claim and in an October 2015 rating decision, his disability rating was increased to 40 percent with an effective date of September 25, 2015. 
 
In May of 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was most recently before the Board in February 2017, at which time it was remanded for further development.  At that time, the Board also denied the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected right sided epididymis, which has not been appealed.  The claim has now returned to the Board for further appellate action.

The issue of entitlement to increased ratings during staged periods of 10 and 20 percent ratings for the Veteran's service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period of August 15, 2013, to January 1, 2014, the preponderance of the evidence is against a finding that the Veteran's residuals of a back injury, thoracic spine strain with spondylosis, is manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.

2.  Beginning September 25, 2015, the preponderance of the evidence is against a finding that the Veteran's residuals of a back injury, thoracic spine strain with spondylosis, is manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a back injury, thoracic spine strain with spondylosis, have not been met for the period of August 15, 2013, to January 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2016).

2.  Beginning September 25, 2015, the criteria for a rating in excess of 40 percent for a back injury, thoracic spine strain with spondylosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in November 2010, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the April 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in March 2017.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board has also considered whether the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017), in which an examiner must provide an opinion regarding additional range of motion loss due to pain, would require a remand for a new VA examination.   However, in this case, findings of greater limitation of motion would not help the Veteran because a rating in excess of 40 percent for a low back disability requires unfavorable ankylosis and additional range of motion loss due to weight bearing or nonweight-bearing, or pain on use or during flare-ups would not result in the Veteran receiving a higher disability rating.  Accordingly, a remand in order to comply with Correia and Sharp is not warranted. 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 travel board hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the symptoms and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

a.  Back Disabilities 

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Disabilities that fall under these Diagnostic Codes (in this case, Diagnostic Code 5237) require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

i.  Entitlement to an Increased Rating in Excess of 40 Percent for the Period of August 15, 2013, to January 1, 2014. 

After filing a Notice of Disagreement with respect to the Veteran's initial noncompensable rating, the Veteran was afforded a VA examination in August 2013.  At that examination, the reduced range of motion and pain on movement was noted.  However, there is no medical evidence of record indicating that the Veteran suffered from unfavorable or favorable spinal ankylosis, as evidenced by the examiner leaving the box unmarked for the option "unable to complete range of motion due to ankylosis."  See, August 2013 VA examination.  While the Board notes that the Veteran was consistently receiving treatment for his back disability, the August 2013 VA examiner's indication that the Veteran did not have spinal ankylosis is not contradicted by any other medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability due to ankylosis.  38 C.F.R. § 4.71a. 

The Board also notes that the Veteran had not been diagnosed with intervertebral disc syndrome during this August 2013 VA examination, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.  

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the scenario in the present case.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating based on functional impairment is not warranted. 

Accordingly, the Board finds that a rating in excess of 40 percent from August 15, 2013, to January 1, 2014, for the Veteran's back disability is not warranted. 
ii.  Entitlement to an Increased Rating in Excess of 40 Percent Beginning September 25, 2015. 

During the Veteran's May 2015 travel board hearing, the Veteran stated that his back disability had gotten worse since his last examination.  Accordingly, the Veteran was afforded a new examination in September 2015.  While this examination resulted in an increase in the Veteran's disability rating to 40 percent, in the February 2017 Board decision, the September 2015 VA examination was determined to be inadequate, as it did not comply with the recent holding in Correia.  

Pursuant to the Board's February 2017 remand, the Veteran was afforded with a new VA examination in March 2017.  While both the September 2015 and March 2017 VA examinations showed that the Veteran had a reduced range of motion and pain on movement, both examinations were negative for ankylosis of the spine.  See, September 2015 and March 2017 VA examinations.  Again, the Board notes that the Veteran was consistently in receipt of medical treatment for his back disability during this time and that he testified about the lack of motion in his back during his May 2015 travel board hearing, but the lack of ankylosis that was reported at the September 2015 and March 2017 VA examinations is not contradicted by any other medical evidence of record.  Colvin.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability due to ankylosis.  38 C.F.R. § 4.71a. 

The Board notes that during the Veteran's March 2017 VA examination, the VA examiner reported that the Veteran does have intervertebral disc syndrome of the spine.  However, as the Veteran has not had any incapacitating episodes that have required bed rest prescribed by a treatment in the past 12 months, a higher rating for this condition is not warranted.  There is also no finding of radiculopathy to warrant a separate compensable rating for lower extremity radiculopathy.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the scenario in the present case.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher rating based on functional impairment is not warranted. 

Accordingly, the Board finds that a rating in excess of 40 percent beginning September 25, 2015, for the Veteran's back disability is not warranted. 


ORDER

Entitlement to a disability rating in excess of 40 percent for the period of August 15, 2013 to January 1, 2014, is denied. 

Entitlement to a disability rating in excess of 40 percent beginning September 25, 2015, is denied.


REMAND

While the Board sincerely regrets further delay, the Veteran's claim for an initial increased rating in excess of 10 percent prior to August 15, 2013, and in excess of 20 percent for the period of January 2, 2014, to September 24, 2015, must be remanded for further development before it may be decided on the merits.  

Pursuant to the Board's February 2017 remand directives, the Veteran was afforded a new VA examination in order to comply with the holding of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

Additionally, while the Veteran's claim was in remand status, the Court issued a new precedential decision which also requires that the claim be remanded.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  To date, the Veteran has not received an opinion regarding the functional ability or the existence of potential additional range-of-motion loss during flare-ups for the periods of time remaining on appeal.  See, January 2014 and December 2010 VA examinations. 

Consequently, a retroactive opinion is required for the two periods of time remaining on appeal in order to comply with Correia and Sharp is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file.  

2.  After obtaining any outstanding treatment records, return the Veteran's file to the VA examiner who conducted his March 2017 examination for a retroactive addendum opinion.  The Veteran's entire claims file, to include a copy of this decision, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether the Veteran's range of motion results from the December 2010 and January 2014 VA examinations would have been reduced if tested in both active and passive motion and in weight-bearing and nonweight-bearing.  To the examiners best ability, the additional range of motion loss should be described in degrees.  If the examiner is unable to provide the requested opinion in this case, he or she should clearly explain the basis for this decision. 

b.  The examiner should also provide an opinion regarding the extent of the Veteran's functional loss as described in his December 2010 and January 2014 VA examinations, and his pertinent lay statements from the May 2015 travel board hearing.  To the examiners best ability, the additional range of motion loss should be described in degrees based on that information.  If the examiner is unable to provide an opinion on the subject, he or she should clearly explain the basis for this decision.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


